Citation Nr: 9925644	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a heart disorder to 
include coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
October 1946.  This appeal arises from a May 1995 rating 
decision of the Washington, DC, regional office (RO) which 
denied service connection for coronary artery disease with 
hypertension.


REMAND

During the course of his appeal and at his personal hearing 
before the RO, the veteran has reported receiving treatment 
for heart problems through Mt. Alto Hospital in 1947 or 1948.  
A report of contact dated in January 1997 indicated that Mt. 
Alto Hospital was once known as the Veterans Administration 
Medical Center.  A VA Form 10-2593 (Record of 
Hospitalization) dated in October 1959 indicates that the 
veteran received treatment for subacute thyroiditis through 
the Washington VA Hospital (VAH) in September 1959.  There is 
no evidence that the RO has attempted to obtain the veteran's 
VA medical records prior to 1993.  As VA treatment records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Further, the record reflects that the veteran's service 
medical records are unavailable, the National Personnel 
Records Center (NPRC) having reported in April 1994, July 
1994, and November 1995 that his medical records were not on 
file and were likely destroyed in a fire at that facility.  
In cases where the veteran's service medical records are 
unavailable through no fault of the claimant's, there is a 
"heightened duty" to assist the claimant in the development 
of the case.  38 U.S.C.A. § 5107(a) (West 1991).  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the "duty to assist" the appellant 
includes advising him or her that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In this regard, the 
veteran has reported that he applied for a job with the 
Newark police department immediately after his discharge from 
service, but that his application was rejected due to the 
fact that he was unable to pass the physical examination.  
While the obtaining of this report was discussed during his 
September 1997 personal hearing, there is no indication that 
said report has been submitted.  The veteran should be 
reminded that the submission of the examination report or any 
other medical records contemporaneous with his discharge 
would be helpful in the adjudication of his claim.

The veteran's representative has also asserted that the 
appellant is a combat veteran.  Consideration should 
therefore be given to 38 U.S.C.A. § 1154.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service 


connection for a heart condition, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits); employment physical 
examinations; medical evidence from 
hospitals and clinics from which and 
private physicians from whom he may have 
received treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect.

The RO should also ask the veteran to 
supply the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his heart disorder 
since discharge.  After securing the 
necessary release(s), the RO should 
obtain those private records.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from Mt. 
Alto Hospital, the Washington VAH, and 
any other identified VA facility since 
1947.  Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should send to the veteran and 
ask him to complete and return NA Form 
13055, providing all information 
requested therein, to include the dates 
of treatment, as well as the date of 
hospital discharge, as estimated.  After 
receipt of the completed form, the RO 
should then take all appropriate action.

4.  The RO should then determine if the 
veteran has submitted a well-grounded 
claim for service connection for a heart 
disorder to include coronary artery 
disease 


with hypertension.  In doing so, the RO 
is reminded that service connection may 
be established under 38 C.F.R. § 3.303(b) 
by evidence of (i) the existence of a 
chronic disease in service or during an 
applicable presumption period and (ii) 
present manifestations of the same 
chronic disease.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  
Consideration should also be given to 
38 U.S.C.A. § 1154.  If the claim is 
found to be well grounded, any additional 
development warranted by the duty to 
assist should be accomplished.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional factual and medical 
evidence and afford due process.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


